SALCINES, Judge.
J.R.R. appeals the disposition orders entered in thirteen cases. He challenges the imposition of the disposition order entered in one of the thirteen cases (case number 01-000947). He also challenges his commitment to a high-risk, rather than a moderate-risk, facility as to all of the cases. We reverse and remand as to case number 01-000947, and affirm the remaining twelve cases without discussion.
We accept the State’s concession that the trial court improperly entered a disposition order in case number 01-000947 following a plea proceeding in the other twelve cases. The trial court did not conduct a plea colloquy or accept a plea in case number 01-000947. Accordingly, we reverse the adjudication of delinquency and remand for further proceedings in that single case.
Affirmed in part; reversed and remanded in part.
WHATLEY and CANADY, JJ., Concur.